DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   


Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/22/2022 has been entered.
It should be noted that this application has been transferred to another examiner.  


Information Disclosure Statement (IDS)
	The information disclosure statements (IDS) submitted on 04/26/2022 and07/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Formal Matters
Applicant’s amendment has been considered and entered for the record. 


Claim Interpretation
As noted within the Final Office Action dated 2/7/2018 (expressly incorporated herein), the instant claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A search of the specification did not find the newly added limitation of “an amount of oxygen supplied to each of the perfusate flow paths is separately controllable and liquid perfusate in a first flow path of the perfusate flow paths has a different level of oxygenation than the liquid perfusate in a second flow path of the perfusate flow paths”.  Specifically, where the levels of oxygenation is different in the two flow paths.  The specification does not have support for one oxygenator that performs this function, but it appears that this is done where two oxygenators are used for each flow path.  
Claims 2-14 and 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph since the claims incorporate and depend upon the limitations of claims 1 and 15.  
Appropriate corrective action is required.  


Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahy, G.M., (U.S. Patent No. 5,586,438; 1996; cited in the IDS dated 1/4/2016), further in view of Tempelman et al. (U.S. PGPUB 2010/0330547; 12/30/2010; cited in the IDS dated 1/4/2016).  
Regarding claims 1-6 and 13, Fahy teaches a portable (i.e., a transportable) apparatus for perfusing an organ or tissue (Title, Abstract; Figs. 1 and 2; claims 1, 2 and 11).  The apparatus comprises a perfusion circuit configured to perfuse the organ or tissue with liquid perfusate (column 5, lines 27-64, column 6, lines 34-48; Figs. 1 and 2; claims 1, 2 and 11).  Fahy also teaches that apparatus arrangement tilts the organ so as to direct arterial and/or venous vessel(s) of the organ (including the portal vein in the case of the liver) toward a perfusion tube located near the bottom of container (column 4, lines 44-48).  Fahy teaches that the perfusion tube can readily be converted to a U-shaped terminus, using a version of the container that is specifically constructed for use with organs that have double inputs (such as the liver, which may use both the portal vein and the hepatic artery for arterial perfusion, or kidneys with double renal arteries; column 5, lines 6-12).  In view of the apparatus can be configured for organs with double inputs (e.g., the portal vein and the hepatic artery are both used for arterial perfusion) and in view of the vessels between the portal vein and the hepatic artery, Fahy teaches that the perfusion circuit comprises a plurality of flow paths where the plurality of flow paths between the portal vein and the hepatic artery used for arterial perfusion would be self-regulated by the organ vessels that would flow the perfusate between the inlets and outlets.
Fahy teaches that an oxygenator is connected to the perfusion circuit, and an oxygen supply device (i.e., an external muffler/energy source providing exhaust air) that is configured to supply produced oxygen to the oxygenator, wherein the oxygenator is configured to oxygenate the perfusate from the supplied exhaust air (i.e., produced oxygen; Abstract; column 12, line 44-56; column 16, line 64, to column 17, line 8; column 18, lines 28-39; Figs. 1-3; claims 1, 2 and 11).  As to the limitation that the oxygen supply device is separable, such a limitation does not further limit the structure of the apparatus since the limitation merely states what the device is capable of doing, rather than what is required in the apparatus.  It is noted that the patentability of an apparatus is based on its structure (see MPEP §§ 2114).  It is also noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  The limitations (as exemplified above) do not differentiate apparatus claims from the prior art.  See MPEP §§ 2114 and 2115.
With regard to claim 1 and that the oxygenator is configured to supply oxygen to each of the flow paths and that such flow paths are separately controllable, it would have been within the purview of one of ordinary skill in the art to provide valves that would split the oxygen supply to the different flow paths, as well as provide regulating valves that would control the amount of oxygen that would be supplied to each flow path since this would be merely rearrangement of parts that would have been obvious to one of ordinary skill in the art as this would not have modified the operation of Fahy (i.e., the oxygen is still supplied to the flow paths; see MPEP § 2144.04(VI)(C)).
Additionally, Applicant is reminded that the duplication of parts (i.e. provide a second oxygenator) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Fahy. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.);  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  In the instant case, Fahy provides this additional motivation in view of indicating the use of an oxygenator to oxygenate the perfusate as well as for pH control (column 12, line 44-56, column 17, line 2).  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.  The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  See also, MPEP 2144.04(VI).
With regards to the newly submitted limitation where the “liquid perfusate in a first flow path of the perfusate flow paths has a different level of oxygenation than the liquid perfusate in a second flow path of the perfusate flow paths”, this is drawn to the intended use of the claimed device and the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2114 and §2115.  

With regard to claim 24, in view of the above, it would have been within the purview of one of ordinary skill in the art to set oxygenator valves to supply different amount of oxygen, or, to set a second oxygenator to a different amount of oxygen supplied to the organ or tissue in order to properly oxygenate the tissue as a whole or by regions.
With regard to claims 3-6, 8 and 12, as noted above, Fahy teaches that air supplied to the oxygenator is air derived from the exhaust of the muffler/power generator, where the oxygenator removes carbon dioxide while oxygen is introduced into the perfusate (column 12, line 44-56 and column 16, line 64, to column 17, line 8).  In view of Fahy’s teachings, the oxygen is not stored in the apparatus or stored in a storage device, the produced oxygen has a concentration greater than its supplied source (ambient air).
Regarding claims 1 and 11, Fahy teaches a bubble trap (i.e., an accumulator) within the perfusion circuit downstream of the oxygenator (columns 5-6, column 15, lines 37-44, column 16, lines 64-65; Fig. 1). 
Fahy also teaches that based on the partition within the bubble trap, the partition ensures that any bubbles or air that may enter the bubble trap from input line 114 are directed upwards toward the top of the bubble trap (column 5, lines 40-48).  Similarly, input line 114 may optionally be perforated near the top of the bubble trap with holes, where the holes permit air to escape from tube 114 and rise to the top of the bubble trap and will permit fluid to escape from the tube in several places rather than only at the bottom of tube 114, which will reduce the turbulent flow of the perfusate (column 5, lines 50-58).  In view of the above, Fahy teaches that the bubble trap (i.e., an accumulator) is configured to reduce pulsatility of the perfusate.
Regarding claim 14, Fahy teaches that the apparatus is configured to prevent contamination of oxygen supplied by the oxygen supply device (such as by including a filter to continuously filter and sterilize the perfusate; column 7, lines 15-22). 
In view of Fahy’s teachings for the above claims, with respect to the functional and/or intended use limitations (e.g., “an apparatus for perfusing an organ,” “configured to perfuse,” “configured to supply,” configured to reduce pulsatility,” “configured to oxygenate,” etc.), it is noted that the patentability of an apparatus is based on its structure (see MPEP §§ 2114).  It is also noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  The limitations (as exemplified above) do not differentiate apparatus claims from the prior art.  See MPEP §§ 2114 and 2115.
In view of Fahy’s teachings for the above claims, with respect to the functional and/or intended use limitations within the claims, it is again noted that the patentability of an apparatus is based on its structure and that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (MPEP §§ 2114 and 2115).  The limitations (as exemplified above) do not differentiate apparatus claims from the prior art (MPEP §§ 2114 and 2115).  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), which states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability of functioning in the intended manner.
Although Fahy teaches the above, Fahy does not teach that the air supply is compressed air (instant claim 7), the oxygen supply device is operated via a water supply (instant claims 9, 17 and 21), the produced oxygen supply is based on detecting feedback from the organ (instant claims 10 and 18), the apparatus further comprises a microbial filter (instant claims 22) and that the oxygen is supplied non-continuously (instant claim 23). 
Tempelman teaches a portable (i.e., transportable) apparatus for perfusing an organ or tissue and a methods for its use (Abstract, Fig. 4, paragraphs 13-16, 29, 30 and 61).  Tempelman teaches that the apparatus comprises a perfusion circuit that perfuses the organ or tissue with liquid perfusate (Abstract, paragraphs 15 and 35). 
Tempelman’s methods teach generating within the apparatus a preserving gas and perfusing an organ (e.g., pancreas, liver, kidney, heart, lung, small intestine or a plurality of organs) with the generated preserving gas, where the preserving gas may be dissolved in a liquid and then administered to the organ as a gas/liquid solution (paragraphs 15 and 29).  Tempelman teaches that with regard to organs, such as liver, such an administration can be via cannulation of one or more of the common hepatic artery, proper hepatic artery, portal vein or by one or more of the hepatic vein(s); and infra- or suprahepatic inferior vena cava (paragraph 34; i.e. a perfusion circuit that comprises a plurality of flow paths to perfuse the organ or tissue).
Regarding claims 1, 10, 24 and 26, Tempelman teaches that the system enables up to three different substreams of preserving gas to be administered to the organ, with each of the three different substreams having independently adjustable flow rates (paragraph 49; i.e. the flow paths are separately controllable).  In addition, it should also be noted that the oxygen concentration and maximum delivery pressure of the three substreams may be adjusted, albeit not independently relative to one another (paragraph 49).  Tempelman also teaches that valves with flow-rate indicators, adjustable flow valves to regulate the flow of air, pressure relief valves can be used in the oxygenation system (paragraphs 48 and 49). 
Additional pressure regulators or mass flow controllers may be employed in these substreams to provide further independent pressure and flow regulation for each substream (paragraph 49; i.e. the flow paths are separately controllable).  
Tempelman teaches that the apparatus may comprise an oxygenator that oxygenates perfusate that circulates through the perfusion circuit where the apparatus comprises an oxygen supply device that supplies oxygen to the oxygenator, which may comprise an oxygen concentrator (Abstract; paragraphs 15 and 35).  
Regarding claims 7, 9 and 21, Tempelman teaches that the oxygenator can oxygenate the perfusate at a number of points within the perfusion line, that the produced oxygen has a concentration greater than the oxygen concentration of the air (paragraphs 35 and 43), that the oxygen supply device supplies the produced oxygen by starting with an oxygen supply with relatively low oxygen concentration and outputting oxygen with a concentration that is higher relative to the oxygen supply (Abstract, paragraphs 43, 44, 47 and 48; Example 1), that the oxygen supply device is configured to operate with the oxygen supply being air, such as ambient or compressed air, or water (Abstract, paragraphs 15. 43, 44, 47 and 48; Fig. 2).  
Tempelman also teaches that the apparatus includes an electrochemical oxygen concentrator (EOC) that may comprise a single oxygen-concentrator cell or a plurality of series- or parallel-connected oxygen-concentrator cells (paragraph 42; Fig. 2; i.e., more than one oxygen supply).  Each of the one or more oxygen-concentrator cells may comprise an anode and a cathode, where the anode and cathode are in contact with and separated by an ionically-conductive separator (e.g., a solid proton-exchange membrane (PEM); paragraph 42; Fig. 2).  The EOC further comprises a water reservoir, an anode, a pervaporation membrane that may be positioned between a bottom outlet of the water reservoir and the anode, where the pervaporation membrane serves to steadily feed vapor phase water to the anode while preventing oxygen produced at the anode from mixing with water (i.e., water is allowed to be fed passively to the anode while the oxygen product is allowed to flow out of the anode edgewise through a flowfield gap; paragraph 44; equations [1]-[3]; Fig. 2).
Regarding claim 10, Tempelman teaches that the oxygen supply device can supply the produced oxygen based on feedback detected from the organ or tissue via oxygen sensors (paragraphs 48 and 57; Figs. 1 and 2).  In view of the use of the sensors providing oxygen feedback from the organ, the supply of oxygen can be non-continuous since the feedback from the organ can indicate sufficient oxygen concentrations are present within the organ and oxygen flow can be stopped.
Regarding claim 22, Tempelman also teaches that the apparatus prevents contamination of the produced oxygen supplied by the oxygen control device via air filters and medical grade filters (paragraphs 47 and 48; Fig. 2).  Since Tempelman teaches the use of medical grade filters (i.e., filters with a pore size of 0.2 µm that are interpreted as microbial filters) in the oxygen line, it would have been within the purview of one of ordinary skill in the art to utilize medical filters that block microbial contamination within all gas lines so that contamination is minimized.
A person of ordinary skill in the art would have been motivated to substitute the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, Fahy teaches the use of oxygen concentrators in its apparatus, while Tempelman teaches the use of an electrochemical oxygen concentrator that utilizes ambient air and water to provide purified oxygen that is free of contamination, where the EOC vapor feed system is advantageous, as compared to a corresponding liquid feed system, in that the present vapor feed system keeps many impurities that may be present in the water supply from being fed to the anode (paragraph 44).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, the features of the claimed apparatus were known in the art at the time of the invention, and in doing so would provide an advantage to the Fahy apparatus since the EOC from Tempelman would provide pure oxygen to the Fahy apparatus with low cost materials and having the ability to not require oxygen bottles for the apparatus.
It is further noted that with regard to the transportability of the apparatus and that it weigh less than 90 pounds (i.e., instant claim 13), as discussed above (expressly incorporated herein) both Fahy and Tempelman teach portable organ perfusion units.  It would have been within the purview of one of ordinary skill in the art, based on the teachings of Fahy and Tempelman, to provide a lightweight perfusion apparatus which can be carried or transported easily by one or two persons.  In view of this, the claim is interpreted based on the teachings of the art that the apparatuses in the art are transportable, portable units that weigh less than 90 pounds.
In view of the above, with regard to claims 26 and 27, the combined teachings provide oxygenators and oxygen concentrators connected to the perfusion circuit flow paths to provide oxygen to circulating perfusate as well as having up to three different substreams of preserving gas to be administered to an organ, with each of the three different substreams having independently adjustable flow rates (i.e., the flow paths are separately controllable).  The combined teachings also teach that oxygen concentration and maximum delivery pressure of the three substreams may be adjusted, and that additional pressure regulators or mass flow controllers may be employed in these substreams to provide further independent pressure and flow regulation for each substream (i.e., the flow paths are separately controllable).  In view of this, it would have been within the purview of one of ordinary skill in the art to provide additional (i.e. a plurality) oxygenators into the system since the combined teachings provide oxygenators on a flow path, provides additional (i.e. up to three different substreams) flow paths with additional regulators, controllers and valves for flow regulation for each substream since the combined teachings provide oxygenators on streams and also provide additional substreams with separate controllers, which would be a matter of applying what was appropriate for one flow path to subsequent additional other flow paths for proper regulation of air in the system to different parts of the perfused organ.
It is again noted that the duplication of parts (i.e. provide a second oxygenator, or a plurality of oxygenators to the plurality of separate flow paths) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Fahy. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.);  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  In the instant case, Fahy provides this additional motivation in view of indicating the use of an oxygenator to oxygenate the perfusate as well as for pH control, while Tempelman teaches the use of multiple flow paths that can be regulated for more or less oxygen for precise regulation of oxygen to the organ.  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.  The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  See also, MPEP 2144.04(VI).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  
Regarding claims 15-20, 23 and 25, Fahy teaches using a portable (i.e., a transportable) apparatus for perfusing an organ or tissue (Title, Abstract; Figs. 1 and 2; claims 1, 2 and 11).  The apparatus comprises a perfusion circuit configured to perfuse the organ or tissue with liquid perfusate (column 5, lines 27-64, column 6, lines 34-48; Figs. 1 and 2; claims 1, 2 and 11).  Fahy also teaches that apparatus arrangement tilts the organ so as to direct arterial and/or venous vessel(s) of the organ (including the portal vein in the case of the liver) toward a perfusion tube located near the bottom of container (column 4, lines 44-48).  Fahy teaches that the perfusion tube can readily be converted to a U-shaped terminus, using a version of the container that is specifically constructed for use with organs that have double inputs (such as the liver, which may use both the portal vein and the hepatic artery for arterial perfusion, or kidneys with double renal arteries; column 5, lines 6-12).  In view of the apparatus can be configured for organs with double inputs (e.g., the portal vein and the hepatic artery are both used for arterial perfusion) and in view of the vessels between the portal vein and the hepatic artery, Fahy teaches that the perfusion circuit comprises a plurality of flow paths where the plurality of flow paths between the portal vein and the hepatic artery used for arterial perfusion would be self-regulated by the organ vessels that would flow the perfusate between the inlets and outlets.
Fahy teaches that an oxygenator is connected to the perfusion circuit, and an oxygen supply device (i.e., an external muffler/energy source providing exhaust air) that is configured to supply produced oxygen to the oxygenator, wherein the oxygenator is configured to oxygenate the perfusate from the supplied exhaust air (i.e., produced oxygen; Abstract; column 12, line 44-56; column 16, line 64, to column 17, line 8; column 18, lines 28-39; Figs. 1-3; claims 1, 2 and 11).  
Regarding claim 15 Tempelman teaches that the system enables up to three different substreams of preserving gas to be administered to the organ, with each of the three different substreams having independently adjustable flow rates (paragraph 49; i.e. the flow paths are separately controllable).  In addition, it should also be noted that the oxygen concentration and maximum delivery pressure of the three substreams may be adjusted, albeit not independently relative to one another (paragraph 49).  Tempelman also teaches that valves with flow-rate indicators, adjustable flow valves to regulate the flow of air, pressure relief valves can be used in the oxygenation system (paragraphs 48 and 49). 
Additional pressure regulators or mass flow controllers may be employed in these substreams to provide further independent pressure and flow regulation for each substream (paragraph 49; i.e. the flow paths are separately controllable).  
Tempelman teaches that the apparatus may comprise an oxygenator that oxygenates perfusate that circulates through the perfusion circuit where the apparatus comprises an oxygen supply device that supplies oxygen to the oxygenator, which may comprise an oxygen concentrator (Abstract; paragraphs 15 and 35).  
Although Fahy teaches the above, Fahy does not teach that the air supply is compressed air, the oxygen supply device is operated via a water supply (instant claim 17), the produced oxygen supply is based on detecting feedback from the organ (instant claim 18), the apparatus further comprises a microbial filter  and that the oxygen is supplied non-continuously (instant claim 23). 
A person of ordinary skill in the art would have been motivated to substitute the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, Fahy teaches the use of oxygen concentrators in its apparatus, while Tempelman teaches the use of an electrochemical oxygen concentrator that utilizes ambient air and water to provide purified oxygen that is free of contamination, where the EOC vapor feed system is advantageous, as compared to a corresponding liquid feed system, in that the present vapor feed system keeps many impurities that may be present in the water supply from being fed to the anode (paragraph 44).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, the features of the claimed apparatus were known in the art at the time of the invention, and in doing so would provide an advantage to the Fahy apparatus since the EOC from Tempelman would provide pure oxygen to the Fahy apparatus with low cost materials and having the ability to not require oxygen bottles for the apparatus.
It is further noted that with regard to the transportability of the apparatus and that it weigh less than 90 pounds (i.e., instant claim 13), as discussed above (expressly incorporated herein) both Fahy and Tempelman teach portable organ perfusion units.  It would have been within the purview of one of ordinary skill in the art, based on the teachings of Fahy and Tempelman, to provide a lightweight perfusion apparatus which can be carried or transported easily by one or two persons.  In view of this, the claim is interpreted based on the teachings of the art that the apparatuses in the art are transportable, portable units that weigh less than 90 pounds.
With regards to sending different concentrations of oxygen through the perfusate, Tempelman discloses the step of adjusting the oxygen concentration to a desired level which reads on the step of having different levels of oxygenation through the different flow pats ([0047]).  This would have been obvious to one of ordinary skill in the art using the same reasoning as claim 15.  
For claim 17, Tempelman teaches a portable (i.e., transportable) apparatus for perfusing an organ or tissue and a methods for its use (Abstract, Fig. 4, paragraphs 13-16, 29, 30 and 61).  Tempelman teaches that the apparatus comprises a perfusion circuit that perfuses the organ or tissue with liquid perfusate (Abstract, paragraphs 15 and 35). 
Tempelman’s methods teach generating within the apparatus a preserving gas and perfusing an organ (e.g., pancreas, liver, kidney, heart, lung, small intestine or a plurality of organs) with the generated preserving gas, where the preserving gas may be dissolved in a liquid and then administered to the organ as a gas/liquid solution (paragraphs 15 and 29).  Tempelman teaches that with regard to organs, such as liver, such an administration can be via cannulation of one or more of the common hepatic artery, proper hepatic artery, portal vein or by one or more of the hepatic vein(s); and infra- or suprahepatic inferior vena cava (paragraph 34; i.e. a perfusion circuit that comprises a plurality of flow paths to perfuse the organ or tissue).

Regarding claims 17 and 21, Tempelman teaches that the oxygenator can oxygenate the perfusate at a number of points within the perfusion line, that the produced oxygen has a concentration greater than the oxygen concentration of the air (paragraphs 35 and 43), that the oxygen supply device supplies the produced oxygen by starting with an oxygen supply with relatively low oxygen concentration and outputting oxygen with a concentration that is higher relative to the oxygen supply (Abstract, paragraphs 43, 44, 47 and 48; Example 1), that the oxygen supply device is configured to operate with the oxygen supply being air, such as ambient or compressed air, or water (Abstract, paragraphs 15. 43, 44, 47 and 48; Fig. 2).  
Tempelman also teaches that the apparatus includes an electrochemical oxygen concentrator (EOC) that may comprise a single oxygen-concentrator cell or a plurality of series- or parallel-connected oxygen-concentrator cells (paragraph 42; Fig. 2; i.e., more than one oxygen supply).  Each of the one or more oxygen-concentrator cells may comprise an anode and a cathode, where the anode and cathode are in contact with and separated by an ionically-conductive separator (e.g., a solid proton-exchange membrane (PEM); paragraph 42; Fig. 2).  The EOC further comprises a water reservoir, an anode, a pervaporation membrane that may be positioned between a bottom outlet of the water reservoir and the anode, where the pervaporation membrane serves to steadily feed vapor phase water to the anode while preventing oxygen produced at the anode from mixing with water (i.e., water is allowed to be fed passively to the anode while the oxygen product is allowed to flow out of the anode edgewise through a flowfield gap; paragraph 44; equations [1]-[3]; Fig. 2).
Regarding claims 18 and 23, Tempelman teaches that the oxygen supply device can supply the produced oxygen based on feedback detected from the organ or tissue via oxygen sensors (paragraphs 48 and 57; Figs. 1 and 2).  In view of the use of the sensors providing oxygen feedback from the organ, the supply of oxygen can be non-continuous since the feedback from the organ can indicate sufficient oxygen concentrations are present within the organ and oxygen flow can be stopped.


With regard to method claims 15, 16, 19, 20 and 25, in view of the above teachings from Fahy, it is noted that based on the broadly worded steps within the claims (see MPEP § 2112.02(I)), where under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. 



Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regards to applicant’s arguments on page 7 regarding to the different oxygen concentration of the different lines, this is not found persuasive.  For claim 1, this is drawn to the intended use of the claimed device and also drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2114 and §2115.  
With regards to claim 15, it should be noted that Tempelman discloses adjusting the oxygen level to meet a desired level. 
Therefore, the claims stand rejected.  
It should be noted that a search of the specification did not find support for an oxygenator that is configured to adjust the oxygen level for each perfusate stream.  It appears that this functionality requires an oxygenator for each perfusate line as disclosed within the instant application.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799